Action growing out of injuries received by plaintiffs, husband and wife, while riding in a car owned and operated by defendant. Defendant, after passing to the left of a car going in the same direction, made such a sharp turn to the right that he lost control and the car went into a ditch. Judgment in favor of defendant reversed on the law and the facts and a new trial granted, costs to appellants to abide the event, on the ground that the verdict was against the weight of the evidence. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.